Citation Nr: 0027612	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-45 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of a proper initial disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, his son, and M.L.D.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought.  The veteran, who 
had active service from September 1967 to July 1971, appealed 
that decision.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for PTSD and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issue has been characterized 
accordingly.

The Board remanded this claim in December 1997.  The 
development requested has been completed, and the claim has 
been referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anger.

2.  The veteran has maintained a solid relationship with his 
children, and has performed in a work-like setting during the 
course of this claim.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1995 hearing officer's decision granted service 
connection for PTSD.  That decision granted a 100 percent 
evaluation for this disability effective from November 2, 
1992, under 38 C.F.R. § 4.29, which provides for a temporary 
100 percent evaluation as a result of hospitalization for a 
service-connected disability.  That decision also assigned a 
30 percent evaluation effective from January 1, 1993.  As a 
result of a May 1995 VA psychiatric examination, a June 1995 
rating decision continued the 30 percent disability 
evaluation.  The veteran indicated in January 1996 that he 
sought a higher evaluation, and after another VA psychiatric 
examination, the veteran's 30 percent evaluation was 
continued in two March 1996 decisions.  The RO received a 
notice of disagreement with the 30 percent evaluation in 
April 1996, and after an April 1996 statement of the case, 
the veteran perfected an appeal with a June 1996 hearing 
before an RO hearing officer.  The Board construes the 
veteran's oral testimony, when reduced to writing, as a 
perfected appeal of this initial hearing officer's decision 
that assigned a 30 percent evaluation.  Tomlin v. Brown, 5 
Vet. App. 355, 357 (1993).  A February 1997 rating decision 
increased the veteran's disability evaluation to 50 percent 
effective November 7, 1996, and after the Board's December 
1997 remand, the RO granted a 50 percent evaluation effective 
January 1, 1993 in a July 2000 rating decision.  As this is 
not the highest evaluation available under the rating 
schedule, the veteran's claim is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson, 12 Vet. App. 119.  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  This is a somewhat different view than that 
found in Francisco, in which the Court held that the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that case, however, an 
increased rating was at issue.

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, including PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).  The veteran's PTSD is currently evaluated 
as 50 percent disabling.  

The prior Schedule for Rating Disabilities envisioned that a 
50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

Under the revised schedular criteria effective November 7, 
1996, a 50 percent evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as:  flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent evaluation now envisions a lowered occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted under either set of 
criteria with even more severe psychiatric symptomatology.  
More severe symptoms warrant a higher evaluation.  The 
revised schedular criteria incorporate the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
when a law changes during the pendency of a claim, the law 
most favorable to the veteran is to be applied.

As noted above, a July 2000 rating decision found the 
veteran's PTSD 50 percent disabling substantially throughout 
the pending claim, except for the period of a 100 percent 
evaluation for hospitalization prior to January 1, 1993.  
Implicitly, the RO found that the veteran's level of 
disability attributable to his PTSD did not change 
significantly during the course of this claim.  For the 
following reasons and bases, the Board likewise finds that 
the level of disability has not changed appreciably, and that 
a staged rating is not warranted.  Further, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of the currently assigned 50 percent 
disability evaluation.

The veteran informed a VA examiner in December 1992 that his 
PTSD stressors included going on a rescue mission after an 
airplane went into the ocean.  He related that he was unable 
to save the life of another sailor named Brian Mullen.  The 
veteran also recounted that he was on board the U.S.S. 
Enterprise when an accident caused a severe fire, and that he 
witnessed the burning deaths of several others.  (Both the 
fire and the death of Brian Mullen were confirmed through RO 
development.)  He also stated that he suffered from about 10 
panic symptoms per day, as manifested by chest tightness, 
palpitations, a racing heart and shortness of breath.  The 
veteran also related that he took out his anger through 
hitting walls.  The veteran denied manic or hypomanic 
symptoms, obsessive-compulsive habits except for constant 
checking, or social phobia.  He also denied auditory or 
visual hallucinations, but he did admit to several suicidal 
gestures.  It is unclear from the resulting report when the 
suicidal gestures were made.  The examiner stated that the 
veteran had an anxious mood, but was alert and oriented to 
all three spheres.  He was able to abstract from proverbs.

The veteran was afforded two RO hearings during this claim, 
in February 1994 and in June 1996.  To a large degree, his 
testimony was cumulative, and is summarized here.  The 
veteran recounted the fire on board the U.S.S. Enterprise, 
and that he saw a colleague get burned.  He related that he 
was very jumpy, and that he was on medication.  He testified 
at the latter hearing that he had a good relationship with 
his sons, but a distant relationship with his siblings.  The 
veteran related that he did some stained glass work, but he 
could not run a successful business with that.  The veteran's 
friend also testified at the latter hearing that the 
veteran's sleep pattern was disturbed, and that the veteran 
did not sleep on all nights.

The veteran was provided other VA psychiatric examinations 
during the course of this claim, in May 1995 and in December 
1996.  As the results from each examination are substantially 
similar, a detailed discussion of each is not required.  The 
veteran reported to the examiner who performed the December 
1996 examination that while he did have flashbacks, these 
would not routinely occur.  The anniversary of the fire on 
board the U.S.S. Enterprise was also reported to be a 
difficult time.  The veteran informed the examiner that he 
had become reclusive, with limited social outlets.  However, 
he did state that he instructed his sons' friends on making 
stained glass windows.  Difficulty with concentration was 
also related.

Objectively, the examiner stated that the veteran was 
casually dressed, and eye contact was good.  He was 
cooperative during the examination, with no increase or 
decrease in latency.  There was no psychomotor agitation or 
retardation, but he did have a restricted affect.  His mood 
was somewhat depressed.  He was logical and sequential, and 
he was alert and oriented.  A Global Assessment of 
Functioning score (GAF) of 38 was related along Axis V.  The 
same examiner performed the May 1995 VA examination, and as 
noted above, the results of that examination were 
substantially similar.

In addition to VA examination reports, the RO has obtained VA 
treatment records from the VA Medical Center in Ann Arbor.  
Again, a detailed discussion of each treatment record is not 
needed here, but the Board does note that the veteran 
informed a VA staff psychologist in October 1997 that he was 
to begin teaching classes on making stained glass.  The 
veteran stated that women and older people were easier to 
instruct.  The veteran also related that he had a habit of 
sitting in a closet at home, but that his children recently 
filled the closet, and that he could no longer do this.  The 
veteran finally related problems he had with a tenant.  He 
informed that same psychologist earlier that same month that 
he owed the Internal Revenue Service a large sum of money.  
In April 1998, the veteran informed the same clinician that 
he had plans for teaching, and that he instructed a high 
school student in his home.  The veteran shared his 
frustration that he lost a commission to complete a 
storefront as his client, the storeowner, had a manic episode 
and lost the business.  

The veteran was provided a videoconference hearing before the 
undersigned in September 1997.  The veteran stated that his 
psychotropic medication caused drowsiness.  He further 
related that he had a good relationship with his children.  
The veteran testified that he retired from his last job with 
the Ann Arbor Transit Authority because of his PTSD.  He 
stated that a major problem was with memory.

As a result of the Board's December 1997 remand, the RO 
obtained the veteran's Social Security Administration 
disability records in March 2000.  He was examined for 
disability purposes in March 1993.  The veteran reported that 
he got along fine with people, and enjoyed his sons.  He 
reported that he had three close friends, and the examiner 
said that the veteran was engaging and cooperative.  The 
veteran spoke logically and spontaneously, and he denied 
hallucinations and delusions.  However, flashbacks were also 
reported.  The psychologist who interviewed the veteran gave 
a GAF score of 38.  A May 1992 notation in the Social 
Security records indicates that the veteran was disabled 
primarily due to his PTSD.  The veteran is receiving 
disability payments from that agency because of PTSD.

Also as a result of the Board's December 1997 remand, the RO 
obtained the veteran's personnel records from his last 
employer, the Ann Arbor Transportation Authority, in October 
1998.  The veteran drove a bus.  These records show that the 
veteran quit his position in September 1992.  His handwritten 
statement dated the time of his resignation related that his 
reason for quitting was because of stress from his service 
off the coast of Vietnam.  Other personnel records relate 
that as of December 1991, he had been accident-free for the 
previous five years, as was a March 1987 entry.  There is no 
reference to disciplinary problems contained in his personnel 
records, other than one absence in 1988 and one in 1983.  
There are references to passenger compliments on the 
veteran's courteous service.  The veteran worked for the 
Authority for almost 20 years.

In light of the above, the Board finds that the evidence is 
manifestly against an initial evaluation in excess of the 
currently assigned 50 percent.  Initially, the Board notes 
that the veteran's GAF score of 38, recorded both in Social 
Security records in 1992 and 1993 in December 1996, would 
seem to indicate that a higher evaluation is in order.  The 
Quick Reference Guide to the Diagnostic Criteria from DSM-IV 
relates that a GAF score between 31 and 40 is reflective of 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  In this claim, 
however, the veteran has consistently been described as 
cooperative, and there has been no objective evidence noted 
by either a VA examiner or clinician, or the examiner who 
performed the Social Security Administration psychiatric 
evaluation, that would reflect that the veteran has any 
impairment in reality testing.  Moreover, judgment has 
likewise been consistently described as good.  The veteran 
answered the questions posed to him at each of his hearings.  
Ultimately, the objective medical evidence is not consistent 
with the GAF score of 38.

Under the former criteria, a 70 percent evaluation is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  In this claim, 
the veteran has not shown any of these criteria.  He has 
consistently reported that he has a good relationship with 
his children, and he has managed to maintain at least some 
business relationships.  This is shown by his status as a 
landlord to at least one other person.  What is most 
compelling to the Board, however, is the fact that the 
veteran has been employed, at least part-time, during the 
course of this claim.  He has taught others stained-glass, 
and has reported that at least one person comes to his home 
for private lessons.  This is against a finding for a 70 
percent evaluation under the former criteria.  

The Board also finds that the preponderance of the evidence 
is against a 70 percent evaluation under the revised 
criteria.  There is no evidence of current suicidal ideation 
(although the claims file reflects that the veteran had a 
remote history of suicidal gestures.)  As noted above, 
examiners have consistently described the veteran as 
cooperative during interviews, and no examiner or treatment 
provider has thus described the veteran's speech as 
illogical, obscure, or irrelevant.  No comment as to poor 
personal grooming has ever been noted in the veteran's claim 
file, and while the veteran has stated that he left his 
previous employer of almost two decades as a result of PTSD 
symptoms, his personnel records do not reflect any 
disciplinary action.  The veteran's recent stint as an 
instructor for stained-glass making also reflects that he 
could function in a work-like setting.  While the veteran has 
subjectively reported numerous panic attacks, none have been 
noted during VA examinations.  Accordingly, the Board must 
find that the preponderance of the evidence is against a 70 
percent initial evaluation under the revised criteria.  It 
follows that the veteran has not displayed the more severe 
symptomatology required for a 100 percent evaluation under 
either set of criteria.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1999).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that his PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  While the veteran has stated 
that he left his last job as a result of PTSD symptomatology, 
his personnel records do not substantiate the assertion.  
There are but two references to absences, one of which was 
quite remote in time.  Indeed, on at least two occasions the 
veteran's service was commended.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

